Case 5:18-cr-00120-EEF-MLH Document 134 Filed 04/30/21 Page 1 of 14 PageID #: 1908




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION

  UNITED STATES OF AMERICA                           CRIMINAL NO. 18-120

  VERSUS                                             JUDGE ELIZABETH E. FOOTE

  JOHN OWINGS                                        MAGISTRATE JUDGE HORNSBY


                                  MEMORANDUM RULING
         Before the Court is a motion for new trial, filed by the Defendant John Owings

  (“Owings”). Record Document 113. In this motion, Owings argues that he is entitled to

  a new trial because months after trial concluded in this case, the Social Security

  Administration (“SSA”) mailed him many Social Security letters upon which the

  Government’s circumstantial case was based—letters he claimed at trial never to have

  received. The Government opposes the motion, and both parties have filed supplemental

  briefing. Because the Court finds that Owings has failed to carry his burden on this issue,

  his motion for a new trial is DENIED.

  I.     Background.

         Owings was charged in a federal Indictment with twenty counts of theft of

  government property, in violation of 18 U.S.C. § 641, and one count of concealing or

  failing to disclose an event affecting a right to a Title II benefit, in violation of 42 U.S.C.

  § 408(a)(4). These charges stemmed from his receipt of SSA disability insurance benefits

  over a period of several years. Each of the first twenty counts corresponded to a disability

  payment Owings wrongfully obtained from the SSA.             Count Twenty-One related to

  Owings’s intentional failure to inform SSA that he was employed, resulting in his continued


                                                1
Case 5:18-cr-00120-EEF-MLH Document 134 Filed 04/30/21 Page 2 of 14 PageID #: 1909




  receipt of disability benefits. Owings admitted he was employed for part of the time that

  he received disability benefits, but denied intentionally receiving the benefits and also

  denied failing to disclose his employment to the SSA. A jury trial began on January 28,

  2019, and on February 1, 2019, the jury returned a verdict of guilty on all counts. Record

  Document 90.

         At trial, a common thread in the Government’s and defense’s cases was the

  number and content of SSA letters that were mailed to Owings over a span of several

  years. The letters were relevant because Owings’s defense at trial was that he did not

  receive all the letters that the SSA accused him of receiving and ignoring, which

  contributed to his continued receipt of benefits to which he was not entitled. An SSA

  representative testified about the correspondence, how these letters were generated to

  beneficiaries, and how the letters were mailed out. Owings testified that he did not recall

  ever receiving these letters, either at his former address in California or at his current

  address in Shreveport, Louisiana.

         On June 29, 2019, after trial concluded but prior to sentencing, Owings received

  thirty-two letters from SSA. When he read those letters, he realized that they were copies

  of the SSA letters he had been questioned about at trial—the letters he testified that he

  had never received. On July 1, 2019, Owings received four more letters. He then received

  ten letters that had been sent to and forwarded from his former home in California. The

  number of letters he received in the summer of 2019 totaled forty-six. Owings asserts

  that the 2019 letters are the documents that he had never seen before now, aside from

  in discovery.


                                              2
Case 5:18-cr-00120-EEF-MLH Document 134 Filed 04/30/21 Page 3 of 14 PageID #: 1910




         The instant motion is premised entirely on the 2019 post-trial mailing of the

  previously-authored SSA letters to Owings regarding the parameters of his, and his

  daughters’, entitlement to benefits. He contention is that SSA must have realized after

  trial that it had not, in fact, sent these letters to Owings before he was indicted or even

  on trial, and therefore in an underhanded attempt to remedy its error, SSA mailed the

  letters in the summer of 2019 after he had been convicted at trial. The defendant asserts

  that at trial, the Government used “inference and innuendo to influence the jury to

  conclude that Dr. Owings was lying; that in fact he had received the letters he was

  denying.” Record Document 112, p. 8. Owings argues that it is reasonable to conclude

  that SSA now agrees with him that he had never received these letters before.

         In response to Owings’s motion, the Government agrees that SSA sent Owings a

  series of letters in the summer of 2019, after trial concluded. However, it characterizes

  this not as a belated and nefarious attempt to correct the accuracy of the record, but

  rather as “the careless, post-trial actions of an investigating agent [who was] accessing

  the defendant’s online correspondence file.”       Record Document 115, p. 2.          The

  Government explains both how and why the SSA letters were mailed to Owings in the

  summer of 2019. It submits that on June 24, 2019, Special Agent Suzanne Guenin

  (“Special Agent Guenin”) accessed the SSA online retrieval system to show another agent

  how to access and download a correspondence file in preparation for a criminal trial. In

  an effort to refresh her memory on how the process worked when she did the same thing

  for the Owings case, Special Agent Guenin accessed the Owings correspondence file. She

  then selected correspondence documents and clicked "central print.” She believed that


                                              3
Case 5:18-cr-00120-EEF-MLH Document 134 Filed 04/30/21 Page 4 of 14 PageID #: 1911




  by clicking the central print button, the system would create a .pdf file. She later learned,

  however, from Technical Security Expert Jennifer Gunn (“Gunn”) with the SSA Center for

  Automation, Security, and Integrity, that when the central print button is selected, “any

  notices that were check marked get printed and mailed from a central location in

  Baltimore, MD, SSA Headquarters. This is known as a ‘batch print process.’ ” Record

  Document 115-2, p. 1.

         Gunn was able to look into the documents printed from the Owings file and confirm

  that Special Agent Guenin was the only person who accessed the file, and Gunn verified

  that Special Agent Guenin accessed it on June 24, 2019. Id. at p. 2. This date corresponds

  with the approximate timeframe when the SSA letters were mailed to Owings. Id. Thus,

  as the Government explains, when Special Agent Guenin selected Owings’s

  correspondence file and clicked central print, she unknowingly caused the SSA to “mail

  out, again, all of the correspondence” in his file. Record Document 115, p. 3.

         The issue before the Court is whether Owings is entitled to a new trial based on

  the 2019 mailings of the SSA letters. The Court has been presented with affidavits from

  both Special Agent Guenin and Gunn explaining precisely what happened to cause the

  mailings, and those affidavits are uncontested by the defense.

  II.    Standard of Review for a New Trial.

         Federal Rule of Criminal Procedure 33 allows a court to “vacate any judgment and

  grant a new trial if the interest of justice so requires.” Fed. R. Cr. P. 33(a). The rule

  specifically contemplates the discovery of new evidence as a basis for this type of motion.

  “Such motions are disfavored and reviewed with great caution.” United States v. Turner,


                                               4
Case 5:18-cr-00120-EEF-MLH Document 134 Filed 04/30/21 Page 5 of 14 PageID #: 1912




  674 F.3d 420, 429 (5th Cir. 2012). Even though district courts are vested with the ability

  to grant a new trial when the interests of justice require it, “this power should be

  exercised   infrequently    by   district   courts,   unless   warranted    by   ‘exceptional’

  circumstances.” United States v. Tarango, 396 F.3d 666, 672 (5th Cir. 2005) (citing United

  States v. Scroggins, 379 F.3d 233, 239 (5th Cir. 2004)). The remedy of a new trial is

  “rarely” granted, United States v. O’Keefe, 128 F.3d 885, 898 (5th Cir. 1997), “unless

  there would be a miscarriage of justice or the weight of evidence preponderates against

  the verdict,” United States v. Wright, 634 F.3d 770, 775 (5th Cir. 2011). As the Fifth

  Circuit has explained, “finality remains a paramount concern unless the defendant can

  show that an injustice occurred.” United States v. Medina, 118 F.3d 371, 373 (5th Cir.

  1997). Indeed, “the primary purpose of the newly discovered evidence rule is to afford

  relief when, despite the fair conduct of the trial, . . . facts unknown at the trial make clear

  that substantial justice was not done.” Id. (quoting United States v. Ugalde, 861 F.2d

  802, 807 (5th Cir. 1988)) (cleaned up). It is the defendant’s burden to demonstrate that

  a new trial is warranted. United States v. Soto-Silva, 129 F.3d 340, 343 (5th Cir. 1997).

         In reviewing a motion for new trial based on the weight of the evidence, the Court

  is permitted to weigh the evidence and assess the credibility of the witnesses. See United

  States v. Ramos-Cardenas, 524 F.3d 600, 605 (5th Cir. 2008). “But the ‘court may not

  reweigh the evidence and set aside the verdict simply because it feels some other result

  would be more reasonable.’” Id. (quoting United States v. Robertson, 110 F.3d 1113 (5th

  Cir. 1997)). Instead, the “evidence must preponderate heavily against the verdict” such

  that allowing the verdict to stand would constitute a miscarriage of justice. Id.


                                                 5
Case 5:18-cr-00120-EEF-MLH Document 134 Filed 04/30/21 Page 6 of 14 PageID #: 1913




           In the Fifth Circuit, district courts employ the “Berry” test to analyze motions for

  new trial based on newly discovered evidence. 1 United States v. Freeman, 77 F.3d 812,

  816 (5th Cir. 1996). There are five elements which must be established by the defendant

  under the Berry rule: “(1) the evidence is newly discovered and was unknown to the

  defendant at the time of trial; (2) the failure to detect the evidence was not due to a lack

  of diligence by the defendant; (3) the evidence is not merely cumulative or impeaching;

  (4) the evidence is material; and (5) the evidence if introduced at a new trial would

  probably produce an acquittal.” United States v. Wall, 389 F.3d 457, 467 (5th Cir. 2004).

  As the Fifth Circuit has often explained, “[i]f the defendant fails to demonstrate any one

  of these factors, the motion for new trial should be denied.” Id.

  III.     Analysis.

           A.     First Berry Factor: evidence unknown at time of trial

           Under the first of the Berry factors, Owings argues that the 2019 mailings plainly

  constitute new evidence since they did not come into existence until after trial.

  Meanwhile, the Government contends that these letters are not new evidence, as they

  were provided in discovery and discussed at trial. The Government asserts that the

  defense is supplanting speculation for fact— that is, the fact that the letters were mailed

  in 2019 is being misconstrued as evidence that 2019 was the very first time they were

  ever mailed to Owings. Because the Government disagrees with this factual assertion,

  arguing instead that the 2019 batch of letters was the second time the letters were mailed

  out, it argues this is not new evidence.



  1
      Berry v. Georgia, 10 Ga. 511 (Ga. 1851).
                                                 6
Case 5:18-cr-00120-EEF-MLH Document 134 Filed 04/30/21 Page 7 of 14 PageID #: 1914




         The Court finds that while the substance of the letters is not new to the defense,

  the physical mailings, and what they could possibly implicate, is new. The Court is not

  suggesting that it agrees with the defense’s speculative conclusion that the 2019 batch

  of mailings was indeed the first time the letters were mailed to Owings, nor does the

  Court accept the defense’s corollary conclusion as to the relevance and significance of

  these mailings. Rather, on a more rudimentary level, the Court simply observes that the

  letters were mailed post-trial, and the fact that they were mailed is new evidence. Thus,

  Owings has satisfied the first of the Berry factors.

         B.     Second Berry Factor: diligence

         Owings contends that there was no lack of diligence on his part in belatedly

  receiving these letters. Indeed, the mailing of the letters was always within the control

  of SSA. The Government agrees that if the new evidence is characterized as the mere

  fact that the mailings took place in 2019, then there was no lack of due diligence by

  Owings. The second Berry factor has been satisfied.

         C.     Third Berry Factor: cumulative or impeaching evidence

         Owings contends that this evidence would be independent proof to support his

  claims at trial that he never received the letters and saw them for the first time in

  discovery. The Government, on the other hand, argues that the letters would only be

  used to impeach an SSA witness about how SSA mailed these letters to Owings, when

  they were mailed, and where they were mailed. The Government is correct that evidence

  that is merely impeaching or cumulative falls short of satisfying Berry. “Impeachment

  testimony normally is not a basis for granting a motion for new trial.” Wall, 389 F.3d at


                                               7
Case 5:18-cr-00120-EEF-MLH Document 134 Filed 04/30/21 Page 8 of 14 PageID #: 1915




  470. However, if the evidence exonerates the defendant or “weigh[s] on any other issues

  that were before the jury,” it may support a new trial. Id.

         Evidence can be both independently relevant while also serving as a source of

  impeachment. These concepts are not mutually exclusive. The Court finds that the fact

  that the letters were mailed out after trial serves dual purposes. It could serve as

  impeachment evidence for the SSA witness, as suggested by the Government. The

  evidence could also be independent evidence that Owings could use to bolster his claim

  that he had never received the letters before trial, and as such, this weighs on an issue

  before the jury. Because there is a legitimate purpose other than impeachment, the third

  Berry factor has been met.

         D.     Fourth Berry Factor: materiality

         Owings submits that the 2019 letters are material evidence, as they confirm his

  testimony at trial that he never received the letters in the first place. According to him,

  the letters tend to negate his criminal intent, or at the very least, introduction of them

  would have forced the Government to change trial strategies.            In response, the

  Government states merely that the letters are “not relevant and ha[ve] no bearing on

  either the guilt or innocence of the defendant.” Record Document 115, p. 5.

         The Court finds the 2019 letters are not material. First, the Court observes that

  the topic of what letters SSA sent to Owings was explored at trial. True, the jury did not

  learn that SSA mailed forty-six letters to Owings after trial concluded and after a verdict

  had been reached. Nonetheless, the relevance of the mailings to the defense’s theory,

  i.e., that they were not delivered, was thoroughly explored at trial, and the argument


                                              8
Case 5:18-cr-00120-EEF-MLH Document 134 Filed 04/30/21 Page 9 of 14 PageID #: 1916




  that Owings did not receive any of them was repeatedly presented to the jury through

  direct testimony, cross-examination, and closing arguments.         The jury knew the

  Government had no direct proof that the letters were mailed to Owings and that the

  Government had no direct proof that Owings received the letters. Indeed, the SSA

  witness’s trial testimony never established that Owings actually received any of the

  letters. Rather, the witness explained extensively that the entire SSA mailing process is

  automated and handled by the SSA computer systems.           She was asked on cross-

  examination how she knew Owings received the letters at issue and she responded, “I

  would have no idea. We wouldn’t have any idea to know if he did or not.” Record

  Document 99, p. 155.

        Thus, the jury was aware throughout trial that the letters were automatically

  generated by an electronic process at SSA, they were automatically mailed out, and there

  was no direct proof that Owings ever received the letters. The jury heard Owings’s

  testimony that he did not receive the letters. This theme was again argued by the defense

  in closing statements where counsel reminded the jury that the entire mailing process

  was automated and there was no proof that Owings ever received any letters. Record

  Document 101, pp. 57-58. Accordingly, the jury was presented with the defense’s theory

  that Owings never actually received the letters. Nevertheless, the jury unanimously

  determined he was guilty on all counts. The fact that the letters were mailed again in

  2019 would not alter that outcome.

        Next, the Court notes that the Government’s explanation of the 2019 mailings is

  uncontradicted evidence. Indeed, when the instant motion was filed, the defense initially


                                             9
Case 5:18-cr-00120-EEF-MLH Document 134 Filed 04/30/21 Page 10 of 14 PageID #: 1917




   requested an evidentiary hearing. But, at the October 2020 status conference, defense

   counsel withdrew that request. See Record Document 127, p. 3. Indeed, during that

   conference, defense counsel acknowledged that a hearing was not warranted and

   “concede[d] that he has no evidence to counter the Social Security affidavit submitted by

   the Government . . . .” Id. Thus, the Government’s proof, i.e., the sworn affidavits of

   Special Agent Guenin and Gunn, stands uncontroverted and is deemed credible by the

   Court. Consequently, the materiality of the evidence is viewed under the lens of the

   Government’s explanation for it, as opposed to the defense’s conclusory allegations. As

   such, the defense’s assertion of materiality, and its attempt to satisfy Berry, rests entirely

   on unsubstantiated speculation which is squarely belied by the evidence presented by the

   Government. It is Owings’s burden to establish materiality, and he has failed to carry his

   burden.

          Third, the defense’s laser focus on the letters is somewhat of a red herring, as the

   defense’s suggestion is that the letters were the sole proof of Owings’s guilt. This is far

   from true. The evidence introduced at trial demonstrated that Owings knew he was

   receiving benefits from the SSA, he knew his work limitations, he knew he returned to

   work full time, he knew he did not disclose his return to work to the SSA, and he knew

   he continued to receive disability benefit deposits in his bank account. There was also

   evidence that Owings steadfastly ignored his mail: at his California residence, the mail

   was stored in a closet, 2 while in Louisiana, it was piled on a table and then boxed up and



   2 In fact, Elizabeth Disbrow (“Disbrow”), Owings’s wife, testified at trial that in
   California, “mail came through our mail slot that was in our front door, and when the
   pile got big enough that it was hard to push the door open, somebody went through it.
                                                10
Case 5:18-cr-00120-EEF-MLH Document 134 Filed 04/30/21 Page 11 of 14 PageID #: 1918




   stored in the garage. Record Document 100, pp. 46-47. Indeed, at trial Disbrow was

   asked whether, at some point after meeting with SSA representatives about the

   overpayment of benefits, she found any prior letters that had been sent to Owings from

   SSA. Id. at p. 50. She answered, “We went into the garage, I went in the garage and

   pulled out the box, and there was one I think letter in the stuff in the garage. “ Id. at

   pp. 50-51. That SSA letter had never been opened. Id. This consistent neglect of the

   mail Owings received was a theme in his case, as it supplied the jury with an excuse for

   his conduct. In fact, as noted by the Government, part of Owings’s closing argument

   included the statement that Owings’s “arena was in the operating room, not attending to

   chores in his house.” Record Document 101, p. 45. Defense counsel also emphasized

   Owings’s lack of criminal intent: “He had no criminal intent. How could he? [Elizabeth

   Disbrow] told us about the mail, how it was handled: ignored, thrown in a box. John

   testified that he received no letters from Social Security. He didn’t know what was in

   them.” Id.

          Furthermore, the jury learned that Owings had admitted to SSA that he

   purposefully did not report his return to work. Indeed, Owings’s sworn, written statement

   to the SSA stated, in pertinent part:

          I understand that I have been overpaid SSA benefits due to not reporting
          my work to the SSA. My two children have also been overpaid as auxiliaries.
          . . . I did not report my return to work because I had tried to return to work
          three previous times and was unsuccessful, so I was not sure this most
          recent attempt would work. After I was able to work full time again, I


   Sort of we moved it into the closet that was by the front door. We did not do a very
   good job of dealing with the mail.” Record Document 100, p. 40. When she was asked
   if she saw Owings opening mail on a regular basis, she said “No. I mean, it was just at
   the bottom of our priority list.” Id.
                                               11
Case 5:18-cr-00120-EEF-MLH Document 134 Filed 04/30/21 Page 12 of 14 PageID #: 1919




          began having problems with the IRS and felt overwhelmed. When the SSA
          contacted me recently about my work, I did not respond because I was
          scared.

   Record Document 93-1, pp. 2-3. 3

          Plainly, the SSA letters were but one component of the evidence against Owings.

   Thus, the fact that the letters were mailed in 2019 neither “greatly strengthen[s] the

   defense’s case,” United States v. Piazza, 647 F.3d 559, 569 (5th Cir. 2011), nor does it

   “put the whole case in such a different light as to undermine confidence in the verdict,”

   United States v. Sipe, 388 F.3d 471, 478 (5th Cir. 2004). 4 Owings has failed to satisfy

   the fourth standard of Berry. The Court’s analysis could end here, as it is Owings’s burden

   to establish all five of the Berry prongs. See Wall, 389 F.3d at 472 (“Failure to meet [the]

   burden as to any factor doom[s] [the] request for a new trial based on newly discovered

   evidence.”). However, out of an abundance of caution, the Court will go on to address

   the fifth and final factor of Berry.

          E.     Fifth Berry Factor: weight of the evidence

          Under this Berry factor, the Court examines whether if introduced at trial, the new

   evidence “probably would have resulted in an acquittal.” Wall, 389 F.3d at 471. As

   discussed above, the only argument that Owings has to proffer with this new evidence is



   3 There was testimony at trial that Owings owed back taxes, penalties, and interest on
   prior disability insurance payments he had received. Record Document 100, pp. 39-40.
   4
     Within the context of the duty to disclose exculpatory evidence, the United States
   Supreme Court has explained that, “The mere possibility that an item of undisclosed
   information might have helped the defense, or might have affected the outcome of the
   trial, does not establish ‘materiality’ in the constitutional sense.” United States v. Agurs,
   427 U.S. 97, 110 (1976). Rather, ”if the omitted evidence creates a reasonable doubt
   that did not otherwise exist, constitutional error has been committed. This means that
   the omission must be evaluated in the context of the entire record.” Id. at 112.
                                                12
Case 5:18-cr-00120-EEF-MLH Document 134 Filed 04/30/21 Page 13 of 14 PageID #: 1920




   sheer speculation not only as to how it came about but also to its implication— that SSA

   employees knew they had failed to mail nearly fifty letters to Owings over a period of

   several years; they engaged in an underhanded scheme to correct their mistake; and

   they intentionally chose to take this action after he was convicted.          To accept this

   proposition, the Court would have to accept a number of unfounded conclusions. In

   addition, to follow the defense’s reasoning the Court would have to implicitly find: (1)

   that at least one SSA witness committed perjury during trial when describing the mailing

   system in use by SSA and how it was utilized to send letters to Owings; (2) that SSA, in

   an effort to cover its tracks, created two false affidavits to fraudulently conceal the reason

   for the 2019 mailings; (3) that two SSA employees intentionally lied in sworn statements

   to the Court; and (4) that Gunn knowingly used (and possibly created) fraudulent

   evidence to support her affidavit. The logical fallacies are obvious, as are the reasons

   the Court cannot abide them.

          Again, the Government has submitted credible, admissible evidence attesting to

   the mistaken mailing of the 2019 letters. The defense has conceded it has no evidence

   to rebut those affidavits and it has declined an evidentiary hearing to further explore this

   matter. Owings has failed to satisfy his burden under the fifth Berry factor. Further, the

   ample evidence of guilt, described above, aptly demonstrates that the evidence adduced

   at trial firmly supports the jury’s verdict.

   IV.    Conclusion.

          For the foregoing reasons, the Court finds that Owings has failed to establish his

   entitlement to a new trial under the governing Berry factors. Following a review of his


                                                  13
Case 5:18-cr-00120-EEF-MLH Document 134 Filed 04/30/21 Page 14 of 14 PageID #: 1921




   arguments, the Government’s opposition, the affidavits submitted by the Government, as

   well as the evidence adduced at trial, the Court finds that the evidence strongly

   preponderates in favor of the guilty verdict. Accordingly, the motion for new trial is

   hereby DENIED.

          THUS DONE AND SIGNED this 30th day of April, 2021.




                                         ELIZABETH ERNY FOOTE
                                         UNITED STATES DISTRICT JUDGE




                                            14
